Citation Nr: 9902630	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-45 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for lumbar strain 
syndrome.

2.  Entitlement to service connection for patellofemoral 
syndrome of the left knee.

3.  Entitlement to an increased rating for a right shoulder 
disability, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1993 to 
December 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs 
Regional Office (VARO).  Jurisdiction of the case was 
subsequently transferred to the Salt Lake City, Utah, VARO.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Veterans Appeals (Court) has 
recently held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  Service entrance and separation examinations are not 
included in the service medical records.

2.  The appellant was seen for complaints of low back pain 
within 6 months prior to his separation from service; he was 
diagnosed with low lumbar strain with chronic low back pain 
and reduced range of motion on VA spine examination in 
September 1997.

3.  The appellant was seen for complaints of left knee pain 
in service, initially diagnosed in June 1995 as medial 
collateral ligament sprain probably secondary to overuse and 
compensating for low back pain; an x-ray study dated 
September 1995 reflects the presence of an increased sulcus 
angle, which was noted to lead to increased susceptibility to 
lateral displacement of the patella, with the patella being 
laterally displaced.

4.  Report of VA examination dated September 1997 reflects a 
diagnosis for patellofemoral syndrome of the left knee with 
minimal to moderate symptoms.

5.  The appellants service-connected right shoulder 
disability is currently manifested by complaints of pain 
restricting motion and an inability to effectively use the 
right arm due to pain, with clinical findings on VA 
examination dated April 1997 for guarding due to pain, an 
inability to stabilize the right arm due to pain, an 
inability to hold the humerus horizontal due to pain, and 
marked restricted motion due to pain, diagnosed as severe 
shoulder impingement syndrome, with possible bone spur.  VA 
outpatient treatment reports are significant for somewhat of 
a locked shoulder and muscle spasms over the 
acromioclavicular joint.



CONCLUSIONS OF LAW

1.  Lumbar strain was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

2.  Patellofemoral syndrome of the left knee was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

3.  The schedular criteria for a 40 percent rating for right 
shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Low Back and Left Knee Disability

A.  Background

The appellant served on active duty from October 1993 to 
December 1995.  Service enlistment examination in June 1993 
was negative for any abnormality of the low back or left 
knee.  A review of the service treatment records shows that 
the appellant was seen for complaints of low back pain in 
June and September 1995.  He was also seen for complaints of 
left knee pain between June and October 1995.  In June 1995, 
he reported that the left knee began to hurt shortly after 
running.  He was diagnosed with medial collateral ligament 
sprain probably secondary to overuse and compensating for low 
back pain.  In September 1995, an x-ray study revealed an 
increased sulcus angle.  This was noted to lead to increased 
susceptibility to lateral displacement of the patella with 
the patella being laterally displaced.  The appellant 
received physical therapy for his knee.  Service medical 
records further reflect that the appellant was overweight and 
weight management was recommended.

In February 1996, a VA general medical examination was 
conducted.  The appellant reported that he had low back pain 
since June 1995, which was aggravated by physical exertion.  
The diagnosis was spina bifida occulta at S1 based on an x-
ray study.  At this time, the appellant also reported left 
knee pain in service, which had resolved with analgesics.  He 
denied any current knee pain.  History of left knee 
arthralgia, resolved with no evidence of left knee pathology, 
was diagnosed.

VA outpatient treatment records dated October 1995 to August 
1997 are negative for complaints of low back pain.  These 
records show that the appellant complained of left knee pain 
February 1997.  Clinical findings at that time were 
significant primarily for a subcutaneous cyst.

In April 1997, a VA orthopedic examination of the left knee 
was conducted.  By history, the appellant developed left knee 
problems with running.  Patellofemoral syndrome of the left 
knee with minimal to moderate symptoms was diagnosed.  An x-
ray study revealed minimal degenerative changes of the left 
knee, unchanged from the prior study of November 1996.

In September 1997, a VA spine examination was conducted.  By 
history, the appellant reported recurrent low back pain 
without any trauma, treated in service with Flexeril and 
Indocin and physical therapy.  This condition is aggravated 
by physical activity.  Low lumbar strain with chronic low 
back pain and reduced range of motion was diagnosed.  It was 
noted that the earlier diagnosis for spina bifida occulta was 
apparently accidental, as the examiner could not find any 
abnormal pathology to support that diagnosis at this time.

The appellant testified at a personal hearing in December 
1996 and again in October 1998 with his mother and spouse.  
It was reported that the appellant had neither back nor knee 
problems prior to service, including when he was on the high 
school football team and during basic training.  It was 
argued that these problems had their onset in service after 
running, and that his left knee condition was possibly 
secondary to his low back.

B.  Analysis

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

1.  Low Back

In reviewing the claim for service connection for lumbar 
strain, we observe that the service enlistment examination is 
negative for a low back abnormality.  The service treatment 
records confirm that the appellant was seen for complaints of 
low back pain in the 6-month period prior to discharge.  
Additionally, the appellant was diagnosed with low lumbar 
strain with chronic low back pain and reduced range of motion 
on VA spine examination in September 1997.  Sworn testimony 
reflects that the appellant has had chronic back pain, 
aggravated by physical activity, since service.

However, there is evidence of record that is unfavorable, or 
weighs against, the appellants claim.  We note that a 
chronic back disability was not found on VA examination in 
February 1996, with the exception of spina bifida occulta 
that was later shown to be incorrect.  Also, there are no 
back pain complaints or treatment in the post service VA 
outpatient treatment records dated October 1995 to August 
1997.

In weighing the evidence of record, the Board finds that 
there is an approximate balance of positive and negative 
evidence in this case.  When the evidence of record is 
roughly in equipoise, the benefit of the doubt must be 
afforded to the appellant.  38 C.F.R. § 3.102 (1998).  
Therefore, the Board concludes that service-connection for 
lumbar strain is warranted.

2.  Left Knee

A review of the evidence of record shows that the appellant 
was seen for complaints of left knee pain in service, 
initially diagnosed in June 1995 as medial collateral 
ligament sprain probably secondary to overuse and 
compensating for low back pain.  An x-ray study of the left 
knee in September 1995 reflects an increased sulcus angle, 
which was noted to lead to increased susceptibility to 
lateral displacement of the patella, with the patella being 
laterally displaced.  There is no medical evidence of record 
indicating whether these findings reflect a congenital or 
developmental disorder and, again, service enlistment 
examination was negative for knee abnormality.

Shortly after discharge, on VA examination in February 1996, 
the appellants knee condition appeared to have resolved.  He 
was diagnosed with a history of left knee arthralgia, 
resolved with no evidence of left knee pathology.  However, 
left knee symptoms apparently resumed sometime thereafter.  A 
VA treatment note dated February 1997 shows complaints of 
left knee pain and, on VA examination in September 1997, the 
appellant reported that he had left knee problems since June 
1995 (in service) related to running, but no specific trauma.  
At the September 1997 VA examination, patellofemoral syndrome 
of the left knee with minimal to moderate symptoms was 
diagnosed.

The Board finds that, in view of the in-service evidence of 
knee complaints and findings, coupled with the post service 
complaints and findings for patellofemoral syndrome of the 
left knee not long thereafter, absent competent medical 
evidence to dissociate the findings, service connection for 
patellofemoral syndrome of the left knee is warranted.

II.  Entitlement to an Increased Rating for Right Shoulder 
Disability

A.  Background

By a rating decision dated April 1996, service connection was 
established for right shoulder disability at the 20 percent 
disability level.

The appellant testified at a personal hearing in December 
1996 that his right shoulder condition was more than 20 
percent disabling.  He reported severely restricted range of 
motion and limited use of the right arm due to pain.
VA outpatient treatment records dated July 1996 to February 
1997 reflect that the appellant was seen for right shoulder 
complaints.  Clinical findings are significant for 
tenderness, spasms, limitation of motion, and pain.  In 
February 1997, it was noted that the appellant had somewhat 
of a locked shoulder with significant tenderness about the 
acromioclavicular joint.

In April 1997, a VA orthopedic examination of the right 
shoulder was conducted.  By history, the appellant injured 
his right shoulder throwing a softball in service.  Previous 
x-ray studies were negative.  Clinical findings were positive 
for tenderness.  It was noted that the appellant was unable 
to stabilize his shoulder to do any work because of pain.  
The range of right shoulder motion was 90 degrees on internal 
rotation, and 30 degrees on external rotation.  The appellant 
was unable to hold the humerus in the horizontal position 
because of pain in the shoulder.  The diagnosis was severe 
shoulder impingement syndrome, with possible bone spur, with 
marked limitation of motion and pain with any attempts to 
stabilize the arm or utilize the arm for any moderately 
strenuous activities and precluding any gainful employment 
since this is his dominant arm.

VA outpatient treatment records dated February to August 1997 
reflect that the appellant was undergoing acupuncture for 
relief of right shoulder pain.  A February 1997 arthrogram 
was negative.  It was noted that treatment with a TENS unit, 
ultrasound, cortisone injections and non-steroidal anti-
inflammatory agents had failed.  In May 1997, the appellant 
had 45 degrees of abduction, neutral rotation, and 45 degrees 
of extension.  All ranges of motion were limited by pain.  
Strength was 5/5 and no neurological defects were shown.  The 
impression was right shoulder pain of unknown etiology  with 
significant guarding resulting in decreased range of motion 
and increased risk for frozen shoulder.

The appellant, his mother and spouse testified at a personal 
hearing in October 1998.  It was reported that the appellant 
could not lift his right arm more than roughly 45 degrees 
because of severe shoulder pain.  The appellant stated that 
he has tried most every form of treatment to alleviate his 
right shoulder pain without positive results.  He indicated 
that he was unable to do any physical labor because of right 
shoulder pain.  He reported locking, but no dislocation of 
the right shoulder.  He noted that all his right shoulder 
treatment has been through the VA.

B.  Analysis

In evaluating the appellant's request for an increased rating 
for right shoulder disability, the Board considers the 
medical evidence of record.  The medical findings are 
compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides a 20 percent 
rating for arm motion limited at the shoulder level, major or 
minor, a 30 and 20 percent rating for arm motion limited 
midway between the side and shoulder level, major and minor 
respectively, and a 40 and 30 percent rating for arm motion 
limited to 25 degrees from the side, major and minor 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998).

After reviewing the medical evidence of record, along with 
the appellants sworn testimony at each of his hearings, the 
Board finds that the range of motion in the right shoulder 
motion is essentially limited 25 degrees from the side 
because of guarding due to pain.  While the appellant may be 
able to raise his right arm to roughly 45 degrees before the 
pain in his right shoulder becomes so unbearable that it 
precludes any further elevation of the right arm, he clearly 
cannot make use of his arm at 45 degrees and tends to keep it 
tightly at his side, trying to avoid all movement or jostling 
of the right arm and shoulder.  VA treatment records show 
that he guards right shoulder movements, he has muscle spasms 
and tenderness over the acromioclavicular joint, and that he 
is at an increased risk for frozen shoulder because he keeps 
the arm tightly at his side.  VA outpatient treatment reports 
also show that, in February 1997, the appellant was observed 
with somewhat of a locked shoulder.  There is clearly loss of 
right arm function due to pain.

Based on the above findings, and in accordance with the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1998), and DeLuca v. 
Brown, 8 Vet.App. 202 (1995), the Board believes that the 
appellant substantially meets the criteria for a 40 percent 
rating under diagnostic code 5201 for right shoulder 
disability in view of the effect of pain on his functional 
abilities.  This is the maximum rating under this code, and 
because scapulohumeral ankylosis or false flail joint is not 
shown, diagnostic codes pertaining to these disorders are not 
applicable here.





	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for lumbar strain is granted.

Service connection for patellofemoral syndrome of the left 
knee is granted.

A 40 percent rating for right shoulder disability is granted 
subject to regulations governing the payment of monetary 
awards.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
